Land Lease Agreement
 
(English Translation)
 
Party A: Zhuolu Jinxin Mining Co.,Ltd.
 
Party B: The People’s Government of Luanzhuang Township, Zhuolu County
 
In consideration of the premises and mutual terms, covenants and conditions
hereinafter set forth, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1. The purpose of this Land Lease Agreement permits Party A use of the land
owned by Party B in total of 237 Mu (15.8 hectares).
 
2.  During the lease period, Party A has rights to manage and operate the land.
 
3.  The total compensation of the lease is RMB 4,970,411.75.
 
4. The total land lease fee shall be made in two installments.
 
5. Party B permits Party A to conduct construction on the leased land upon
execution of this Land Lease Agreement.
 
6. The lease period is 20 years and Party A shall have the priority to re-lease
the land upon the expiration of the current lease period.
 
7. Party A shall have the property rights of all the workshops, office
buildings, electricity facilities and production facilities that built by Party
A on the leased land, and Party A is eligible to transfer the property rights.
Party B shall have the property rights of infrastructures such as concrete road
that built by Party A on the leased land.
 
8. Upon the execution of this Land Lease Agreement, Party A shall make the first
installment to Party B. Upon receiving the first installment from Party A and by
January 20, 2007, Party B shall clear and get the lease land ready for Party A.
If Party A cannot use the land due to any reason that caused by Party B within a
certain period of time that agreed by both parties, Party B shall pay Party A
the penalty at a rate of 2% of total lease price per day.
 
The above terms has been reviewed and in mutual agreement between both parties.
The local People’s Court shall be forum to adjudicate any disputes arising under
this agreement.
 
Party A: /s/____________________________
 
Zhuolu Jinxin Mining Co., Ltd.
 
Date: 12/27/2006
 
Party B: /s/____________________________
 
The People’s Government of Luanzhuang Township, Zhuolu County
 
Date: 12/27/2006
 